DETAILED ACTION

After-final Amendment
Acknowledgment and entry is made of After-final Amendment filed June 7, 2021.  Claim 20 is canceled.  Claims 1-19 are pending.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a light emitting panel assembly, comprising: at least one light source; a panel member having a primary surface and a plurality of edge surfaces, the primary surface having a surface area greater than a surface area of each of the plurality of edge surfaces; wherein the at least one light source is positioned entirely outside of an interior of the panel member to emit light into the interior of the panel member through an input area on the primary surface of the panel member such that the light is propagated at least partially through the panel member and transmitted from a portion of the primary surface of the panel member to provide a light output along at least a portion of the primary surface of the panel, wherein the at least one light source is located within a housing positioned on the primary surface, and wherein the panel member comprises a first coating located directly across from the input area, the first coating having a refractive index that allows for transmission of light incident on the first coating but reduces the appearance of a bright spot associated with the light source, and the first coating positioned so that at least a portion of the light exiting the coating does not strike a reflector.  The best prior art of record, Shani discloses the claimed invention but fails to teach or suggest positioning a first coating such that at least a portion of the light exiting the coating does not strike a reflector, nor does Examiner find sufficient reason or motivation to modify the device in Shani to achieve the claimed difference.  Accordingly the claim is deemed patentable over the prior art of record.  Claims 2-11 are allowable in that they are dependent on, and further limit claim 1.  
Regarding claim 12, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a light emitting panel assembly, comprising: a panel member having a first primary face and an opposing second primary face; a light emitting diode (LED) light source positioned entirely outside of an interior of the panel member to emit light into the interior of the panel member through an input area on the first primary face; and a first coating disposed on the second primary face at a location directly opposite the input area, the first coating having a refractive index that allows for transmission of light incident on the first coating but reduces the appearance of a bright spot associated with the light source, wherein the light propagates at least partially through the interior of the panel member and is transmitted from the first primary face to provide a substantially uniform light output along the first primary face, wherein the LED light source is located within a housing positioned on the first primary face, and wherein the first coating positioned so that at least a portion of the light exiting the coating does not strike a reflector.  The best prior art of record, Shani discloses the claimed invention but fails to teach or suggest positioning a first coating such that at least a portion of the light exiting the coating does not strike a reflector, nor does Examiner find sufficient reason or motivation to modify the device in Shani to achieve the claimed difference.  Accordingly the claim is deemed patentable over the prior art of record.  Claims 13-19 are allowable in that they are dependent on, and further limit claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/Primary Examiner, Art Unit 2875